DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 9/9/21. Claims 21-25, 27-35 and 37-40 are pending and have been considered below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Glen B. Choi (Reg No. 43,546) on 9/15/2021.

The Claims in the application has been amended as follows.
In the Claims:

(1)	Replace claims 21-23 with the following:
-21. An apparatus comprising: 
a receiver; 
a plurality of registers; and 
circuitry to, based on signals received at the receiver, request a setting change of a particular equalizer tap of a transmitter of the signals to be adjusted in part by a write to at least one management register, wherein: 
the signals comprise training data and 
the at least one management register is to indicate readiness of the receiver to receive data from the transmitter. 
22. The apparatus of claim 21, wherein the request a setting change of a particular equalizer tap of a transmitter of the signals to be adjusted in part by a write to at least one management register comprises a write to the at least one management register to indicate selection of an equalizer tap setting to modify and indication of whether to increase or decrease the equalizer tap setting. 
23. The apparatus of claim 21, wherein the request a setting change of a particular equalizer tap of a transmitter of the signals to be adjusted in part by a write to at least one management register comprises a write to the at least one management register to indicate selection of an equalizer tap setting to modify and indication of an amount to increase or decrease the equalizer tap setting.-

(2)	Replace claims 32-34 with the following:
-32. A method comprising: 
receiving signals at a receiver, and 
based on the signals received at the receiver, requesting a setting change of a particular equalizer tap of a transmitter of the signals to be adjusted in part by a write to at least one management register, wherein: 
the signals comprise training data and 
the at least one management register is to indicate readiness of the receiver to receive data from the transmitter. 
33. The method of claim 32, wherein the request a setting change of a particular equalizer tap of a transmitter of the signals to be adjusted in part by a write to at least one management register comprises a write to the at least one management register to indicate selection of an equalizer tap setting to modify and indication of whether to increase or decrease the equalizer tap setting. 
34. The method of claim 32, wherein the request a setting change of a particular equalizer tap of a transmitter of the signals to be adjusted in part by a write to at least one management register comprises a write to the at least one management register to indicate selection of an equalizer tap setting to modify and indication of an amount to increase or decrease the equalizer tap setting.-


Allowable Subject Matter
Claims 21-25, 27-35 and 37-40 are allowed.
The following is an examiner’s statement of reasons for allowance: This communication warrants no Examiner's Reason for Allowance, as the prosecution and Applicant's reply make evident Reasons for Allowance (refer to Applicant's claim amendment and arguments/remarks filed on 9/9/21), satisfying the record "record as a whole" as required by rule 37 CFR 1.104(e). In this case, the substance of Applicant's remarks and the amendments herein made to the claims clarifying the claimed invention . Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US 10728063) discloses a sampler reference lvevel, DC offset and AFE gain adaptation for PAM-N receiver.
Fimoff et al. (US 20080175309) discloses a system and method for channel tracking in LMS adaptive equalizer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631